DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a depth control system comprising an input mechanism and various logics. This judicial exception is not integrated into a practical application because the generically recited computer elements (i.e. "an input mechanism") do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer or controller. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving data is a well-understood, routine, conventional computer function. See MPEP §2106.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kovach (US 10,225,983) in view of Winter (US 4,821,806).

Regarding claims 1, 9-11, and 13-16, Kovach teaches a towed agricultural implement and method comprising:
a frame (as shown);
a fluid circuit (including that of the towing vehicle);
a set of ground engaging elements (including 18, 20) coupled to the frame;
a plurality of main depth control actuators (including 82) disposed on the fluid circuit, each main depth control actuator actuatable to control a position of a respective ground engaging element relative to the frame based on a main depth control signal (see col. 6 line 62 - col. 7 line 10; as described throughout the system receives a desired depth setting from the operator);
a plurality of stabilizer wheels (12);
a plurality of movable stabilizer links (47) that movably couple the stabilizer wheels to the frame; and
a plurality of stabilizer actuators (42) disposed on the fluid circuit, each stabilizer actuator being controllable independently of the main depth control system (as described throughout the stabilizer actuator is independently controllable, for example see Abstract, and col. 9, and col. 10), wherein the stabilizer actuators receive a stabilizer position control signal from the towing vehicle and move the stabilizer links relative to the frame to change a position of the stabilizer wheels relative to the frame based on the stabilizer position control signal (as described throughout the disclosure, for example at col. 9 - col. 12 describes various configurations wherein the stabilizer wheel is controlled as claimed).

Further, Kovach teaches determining whether the main depth setting is within a range of activation in which the stabilizer setting is to be set, and, if not, maintaining the stabilizer setting unchanged (as described Kovach is viewed to function in this manner such that when the depth setting would cause the stabilizer wheel to move, the stabilizer wheel is moved and when it isn’t, the stabilizer wheel remains unchanged). Kovach also teaches the main depth actuator being a hydraulic actuator (see Figs. 1, 2) and the stabilizer actuators being connected to a hydraulic power source in the towing vehicle (see col. 9, lines 20-28). However, Kovach does not explicitly disclose the main depth actuator being connected to the hydraulic power source in the towing vehicle and specifics of an isolation valve between the actuators. Winter teaches a hydraulic control system for a towed agricultural implement that comprises main depth control actuators (160, 162) connected to the hydraulic power source in the towing vehicle (see col. 3, line 61 - col. 4, line 18) and independently controllable wing wheel assemblies (including 180, 182) as well as control valves (leftmost 78 and rightmost 78 as shown in Fig. 3) that would isolate (as shown by Applicant) the wing wheels from the main depth wheels. Winter also teaches a first hydraulic fluid circuit (including 100), second hydraulic fluid circuit (including 176, 178, 198, 200), and control valve (including 64), as set forth in claims 13-15.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kovach with the hydraulic power source means as taught by Winter in order to utilize a conventional vehicle for power. Further, it would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify Kovach to include valves that would isolate the main depth actuators from the stabilizer actuators as Winter has taught wherein it is old and well known in the art to provide isolation valves for isolating desired actuators connected to a hydraulic circuit to thereby allow for independent control of a desired actuator when utilizing the same hydraulic power unit for supplying hydraulic fluid to the towed implement.

Regarding claim 12, Kovach teaches a position sensor (102).

Additionally regarding claim 13, Kovach teaches a stabilizer hydraulic cylinder (42) and a control valve controlled by the position control signal (control valve shown in Figs. 11-13 and as described).

Regarding claims 2, 7, 8, and 17, Kovach teaches a correlation indicator as claimed (for example col. 9, lines 4-19 described how the position of the stabilizer wheel is correlated to other components on the frame through “straightforward geometrical calculation”).

Regarding claim 3, Kovach teaches that the depth control setting can lift the disk gangs out of contact with the ground, so the setting that arrives as the position shown in Figure 3 would have been determined to move the tools out of the ground.

Regarding claims 4-6 and 19, Kovach teaches receiving a change input indicative of a change to the stabilizer setting as claimed (cols. 9 - 13 describe the manner in which the stabilizer wheel setting is controlled).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kovach in view of Winter as applied to claims 16 and 17 above, and further in view of Foster et al. (US 8,700,270)

Neither Kovach nor Winter explicitly details maintaining the current stabilizer setting unchanged if the tools are to be moved out of contact with the ground. Foster teaches that some implements must remain engaged with the ground during operation such that the tools do not become disengaged from the ground, which is usually implemented by specifying a minimum ground engagement depth (col. 1, lines 39-43).

It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the above combination to maintain contact with the ground as Foster has taught wherein it is old and well known in the art that some implements must remain engaged with the ground and that a minimum ground engagement depth is held for such implements.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kovach in view of Winter as applied to claim 1 above, and further in view of Barrick (US 2019/0000005).

Neither Kovach nor Winter explicitly discloses sensing and maintain hydraulic pressure. Barrick teaches receiving an input indicative of a set pressure for the stabilizer actuator to maintain; sensing a current pressure of hydraulic fluid corresponding to the stabilizer actuator; comparing the set pressure to the sensed pressure: identifying the stabilizer setting based on the comparison; and moving the current pressure to the set pressure (see paras. 0015-0018). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the pressurized means as taught by Barrick in order to maintain proper position and degree of ground pressure. (See background of Barrick.)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kovach in view of Winter as applied to claim 1 above, and further in view of Graham et al. (US 6,000,315)

Neither Kovach nor Winter explicitly discloses the plurality of main depth control actuators comprising a first main depth control actuator, a second main depth control actuator, a third main depth control actuator, and a fourth main depth control actuator, wherein the first and second main depth control actuators are in parallel, the first and third main depth control actuators are in series, and the second and fourth main depth control actuators are in series. Graham teaches a towed agricultural implement having a plurality of main depth control actuators, wherein the plurality of main depth control actuators comprise a first main depth control actuator (61a), a second main depth control actuator (61b), a third main depth control actuator (62a), and a fourth main depth control actuator (62b), and wherein the first and second main depth control actuators are in parallel, the first and third main depth control actuators are in series, and the second and fourth main depth control actuators are in series (see figure).

Kovach, Winter, and Graham are analogous because they all disclose hydraulic depth control means for towed agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the actuating means as taught by Graham in order to raise and lower respective sections in unison. (See Graham, col. 1.)


Response to Arguments
Applicant's arguments filed 5/12 have been fully considered but they are not persuasive. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, claims 16-19 are rejected under 35 U.S.C. 101.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Stovall et al. (US 10,645,856) discloses a stabilizer wheel control arrangement (i.e. the all-wheel control arrangement) being isolated from the depth control arrangement of the agricultural implement (see claims 1, 9, and 15 of Stovall).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/9/27/22